891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Paul VERNO, Defendant-Appellant.
No. 89-5523.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 1, 1989.Decided:  Nov. 14, 1989.

Russell R. Reno, Jr., on brief, for appellant.
Breckinridge L. Willcox, United States Attorney, Lisa M. Griffin, Assistant United States Attorney, on brief, for appellee.
Before DONALD RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Following his conviction, by guilty plea, of possession of a controlled substance in violation of 21 U.S.C. § 481(a)(1) & 18 U.S.C. § 2, appellant Joseph Paul Verno was sentenced under the Sentencing Guidelines promulgated pursuant to the Sentencing Reform Act of 1984, 18 U.S.C. §§ 3551 et seq.   He appeals the sentence imposed, challenging the constitutionality of the Sentencing Reform Act on the grounds that the Act violates his right to due process guaranteed by the fifth amendment.


2
In the interval since this appeal was filed, this court has rejected the precise constitutional challenge here made.   See United States v. Bolding, 876 F.2d 21 (4th Cir.1989).   Aware that Bolding controls in this circuit, appellant recites that he "has taken this appeal so that the due process issue may be preserved for review by the Supreme Court."   Appellant's Br. 3.


3
The parties having agreed to submission of the case on the briefs, we have dispensed with oral argument and, on the direct authority of Bolding, affirm the sentence imposed by the district court.


4
AFFIRMED.